Citation Nr: 1538021	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased schedular rating for limitation of flexion due to right knee degenerative joint disease (DJD), currently rated 10 percent disabling.

2.  Entitlement to an increased schedular rating for limitation of extension due to right knee DJD, currently rated noncompensable.

3.  Entitlement to a separate compensable schedular rating for right knee lateral instability.

4.  Entitlement to an extraschedular rating for right knee DJD and lateral instability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to service connection for left shoulder disability, claimed as secondary to fall due to right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.

These matters come before the Board from May 2013 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  In the May 2013 decision, the RO denied entitlement to an increased rating for limitation of flexion due to right knee DJD, rated 10 percent, but granted a separate, noncompensable rating for limitation of extension due to right knee DJD.  In the September 2014 decision, the RO denied entitlement to service connection for left shoulder and multiple other disabilities.  The Veteran filed a timely, January 2015 notice of disagreement (NOD) with the denial of the claim for service connection for left shoulder disability only.  As discussed below, the RO has not yet issued a statement of the case (SOC) on this issue.

Jurisdiction over this case was subsequently transferred to the VARO in Hartford, Connecticut, and that office forwarded the appeal to the Board.

In June 2015, the Veteran testified during a videoconference hearing before the undersigned at the Hartford RO; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an extraschedular rating for right knee DJD and lateral instability, entitlement to a TDIU, and entitlement to service connection for left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Limitation of flexion of the right knee has not throughout the appeal period more nearly approximated limitation to 30 degrees, to include consideration of additional functional loss during flare-ups.

2.  Limitation of extension of the right knee has not throughout the appeal period more nearly approximated limitation to 10 degrees, to include consideration of additional functional loss during flare-ups.

3.  The evidence is at least evenly balanced as to whether the service-connected right knee disability is manifested by lateral instability.  That instability has been no more than slight in degree throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating higher than 10 percent for limitation of flexion due to right knee DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5260-5003 (2014).

2.  The criteria for a compensable schedular rating for limitation of extension due to right knee DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003-5261.

3.  The criteria for a separate schedular rating of 10 percent, but no higher, for instability of the right knee, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  VA provided pre-adjudication notice to the Veteran in February 2013 of the information and evidence needed to substantiate and complete his increased rating claim, to include notice of what part of that evidence was to be provided by him, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.

To the extent that the RO did not provide additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit, see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), any error in this regard was harmless, as the Veteran's Board hearing testimony reflects that he understood that VA would consider the impact of the disability and symptoms on his daily life as well as employment.  Goodwin v. Peake, 22 Vet. App. 128, 133-34 (2008) (notice defects are not prejudicial where defect is cured by actual knowledge on the part of the claimant).

VA fulfilled its duty to assist the Veteran in obtaining the identified and available evidence needed to substantiate a claim and affording VA examinations as to the severity of the right knee disability in May 2013 and January 2015.  Although the Veteran stated during the June 2015 hearing in response to the question whether there had been a change in the condition of his knee since the January 2015 examination: "[I]t's not getting any better. In fact, I think it's getting worse," he described the worsening as involving pain, burning, and an altered gait, and those are symptoms that have been indicated in the VA treatment records and VA examinations.  Board Hearing Transcript, at 7-8.  Moreover, in response to a question as to whether he would prefer a remand for a new examination or that the case be decided based on the evidence currently of record, the Veteran indicated the latter.  Id. at 11-12.  As the most recent VA examination was approximately seven  months ago, there is no evidence that the symptoms the Veteran reported at the hearing would yield examination findings that differ from those reflected in the January 2015 report of examination, and the Veteran expressed his preference for a decision based on the evidence of record, the Board will not remand the claim for another VA examination.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)) ("the mere passage of time does not trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record"); see also Massie v. Shinseki, 25 Vet. App. 123, 128 (2011) (citing Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the Board hearing, the undersigned explained the issues on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.
Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In this case, the RO granted entitlement to service connection for right knee DJD in March 2010 and assigned a single, initial 10 percent rating.  The Veteran timely appealed the initial rating assigned and, in March 2012, the Board denied this claim for a higher initial rating.  The Veteran subsequently filed a claim for an increased rating for his right knee DJD in January 2013.  In its May 2013 rating decision, the RO continued the 10 percent rating for right knee DJD but granted a separate, noncompensable rating for right knee DJD, limited extension and recharacterized the disability for which the Veteran was receiving the 10 percent rating as right knee DJD, limited extension.  Although the RO characterized this as a grant of service connection for right knee DJD, limited extension, given that the Veteran was already receiving service connection for right knee DJD and had applied for an increased rating for this disability, the claims at issue on this appeal are best characterized as increased rating claims, as indicated on the title page. 

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, uniform, rather than staged, ratings are proper.

The Veteran's limitation of flexion and extension due to right knee DJD are rated under 38 C.F.R. § 4.71a, DC 5260-5003 and 5261-5003, respectively.  DC 5003 applies to arthritis, for which DJD is a synonym, and provides that degenerative or traumatic arthritis substantiated by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  

The appropriate diagnostic codes for the knee joint are DCs 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively. Under DC 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees. A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees. Flexion that is limited to 15 degrees warrants a 30 percent rating. Under DC 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

VA's General Counsel (GC) has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261. VAOPGCPREC 9-2004 (Sept. 17, 2004).  In that opinion, GC explained that 38 C.F.R. § 4.14,"[a]voidance of pyramiding," which provides that evaluation of the "same manifestation" under different diagnoses is to be avoided, did not preclude separate ratings for limitation of flexion and extension of the same knee joint, because such ratings are based on different symptomatology, i.e., a retrograde motion involving bending of the leg (limitation of flexion) and a forward motion to straighten the leg (limitation of extension).  In this case, the Veteran has been granted separate ratings for limitation of flexion and extension of the right knee.  In its March 2010 rating decision granting service connection for right knee DJD, the RO found that there was noncompensable limitation of flexion and no limitation of extension, with pain on motion.  The RO thus assigned a 10 percent rating pursuant to evidence of arthritis established by X-ray finding and objective evidence of painful or limited motion (flexion) of a major joint, pursuant to DC 5003 and 38 C.F.R. § 4.59.

In its May 2013 rating decision, the RO granted a separate, noncompensable rating for limitation of extension based on noncompensable limitation of extension under DC 5261.  The Board notes that separate ratings for noncompensable limitation of both flexion and extension based on painful motion appears to be prohibited by DC 5003, GC opinion 9-2004, and VA's Adjudication Manual, M21-1.  DC 5003 provides for a single 10 percent rating for painful motion and indicates the range of motion required for separate compensable ratings for limitation of flexion and extension.  Moreover, as explained in VAOPGCPREC 9-2004, manifestation or symptomatology is the controlling factor when determining whether separate ratings are warranted for limitation of flexion and extension, and it would therefore be pyramiding to award separate ratings for a single symptom of manifestation, i.e., pain.  In addition, VA's Adjudication Manual specifically provides, "When more than one qualifying joint motion is actually limited to a compensable degree and there is painful but otherwise noncompensable limitation of the complementary movement(s), only one compensable evaluation can be assigned," and, "When each qualifying joint motion is painful but motion is not actually limited to a compensable degree under its applicable 52XX-series DC, only one compensable evaluation can be assigned."  M21-1, pt. III, subpt. iv, ch. 4, § A.  In the analysis below, the Board will therefore consider a compensable rating warranted for limitation of extension only if there is compensable limitation of motion, to include consideration of the DeLuca factors.

On the May 2013 VA examination, the Veteran indicated that he had knee pain and problems with his knee feeling unstable and giving out or feeling like it was going to give way.  He indicated that he still worked at his own insurance adjuster company, was independent in his activities of daily living, and drove, but walking and standing a lot bothered his knee.  He used a cane and had less business because he could not climb ladders, etc.  He did not report that flare-ups impacted the function of the knee and lower leg.  On examination, right knee flexion was to 120 degrees, with objective evidence of painful motion at 90 degrees.  Extension ended at 5 degrees, with objective evidence of painful motion at 5 degrees.  On repetitive motion testing, flexion was to 120 degrees after three repetitions and extension ended at 5 degrees.  There was no additional limitation in range of motion of the knee and lower leg following repetitive use testing, but there was functional loss and/or functional impairment of the knee and lower leg after repetitive use.  Specifically, there was less movement than normal, pain on movement, and interference with sitting, standing, and weight bearing.  There was no tenderness or pain to palpation, muscle strength testing was normal, and all joint stability testing was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation, no tibial or fibular impairment, no meniscal conditions or surgery for such, no meniscectomy.  The Veteran indicated that he regularly used a brace and crutches.  There was X-ray evidence of arthritis, but not of patellar subluxation.  X-ray showed very mild degenerative changes as indicated by joint spaces slightly narrowed with small osteophytes.

A May 2013 MRI report noted right knee pain and symptoms of locking, giving out, and falling since 2009.  The anterior horn of the medial meniscus appeared extruded but was intact with no evidence of tear.  The lateral meniscus, anterior and posterior cruciate ligaments and medial collateral and lateral collateral ligaments were intact.  The impression was osteoarthritis with full thickness articular cartilage defects in the medial and compartments, prominent lateral patellar plica, likely small ganglion cyst in the posterior lateral aspect of the joint, and diffuse soft tissue edema.

A May 2014 emergency room treatment note indicates that the Veteran tripped on a hole in the floor and struck his left hand and shoulder.  A left shoulder fracture was subsequently diagnosed.  An August 2012 VA treatment record had indicated that the Veteran's knee gave out and he fell and landed on his left side.  An  April 2013 VA treatment note indicated no ligamentous laxity.

On the January 2015 VA examination, the Veteran indicated that right knee symptoms had worsened.  Pain was now 10/10 and waking him up at night 3-4 times per week.  There was a burning sensation medially and laterally in the right knee.  He could now only walk one and a half blocks before turning back due to pain and stiffness.  He could no longer carry the laundry up stairs.  He continued to be unable to climb ladders.  Moving the knee from side to side caused pain of 7-8/10.  He could only carry one bag of groceries at a time, whereas he could previously carry 50 to 60 pounds.  He used a cane regularly and a cane all of the time, which gave him an improved sense of stability.  He could stand for only 5 to 10 minutes and avoided standing whenever possible and was able to drive only short trips, and could generally perform the activities of daily living.

On examination, range of motion was 5 degrees extension to 115 degrees flexion.  There was pain on flexion and extension which caused functional loss.  There was pain with weight bearing and objective evidence of localized tenderness or pain on palpation.  The Veteran could not perform repetitive use testing with at least three repetitions due to significant guarding and pain.  The Veteran reported flare-ups three to four times per week, which were severe and of variable duration.  The examiner indicated that the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time, and that he was unable to say whether pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time without mere speculation, because there was insufficient evidence on objective examination findings that would provide a reliable prediction of decreased functional ability during flare-ups or when the right knee is used repeatedly over time.  Thus, based on the available evidence and examination findings, it was not possible, without resort to speculation, to predict within a reasonable degree of medical certainty a potential loss of range of motion manifested.  The examiner indicated that additional contributing factors of disability were limitations with ambulation, standing, and climbing due to right knee pain.  There was a reduction in muscle strength to 4/5 that was as likely as not due to both deconditioning and right knee pain.  There was no muscle atrophy or ankylosis.  The examiner indicated that there was no history of recurrent subluxation or lateral instability, no history of recurrent effusion.  The examiner was unable to perform joint stability testing of the right knee due to pain and guarding.  The examiner also indicated that the Veteran did not have and had never had patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment, or a meniscus (semilunar cartilage) condition.  X-ray showed stable degenerative changes of the right knee.

During the Board hearing, the Veteran complained of right knee pain, swelling, and constant giving out, most recently causing him to trip and break his shoulder.  He wore a brace.  He could walk up stairs but going down was extremely difficult, as the knee tended to lock up or get painful.  He could not do any activities that required him to kneel.  He indicated that he worked as the owner of a small insurance adjuster firm but that the right knee disability had significantly impacted his ability to do so.  Board Hearing transcript, at 14-15.

The above evidence reflects that no higher rating is warranted under DCs 5260 or 5261.  As noted above, the Veteran is receiving a 10 percent rating for limitation of flexion based on noncompensable limitation of motion and painful motion.  As separate compensable percent ratings for the same symptom of pain or painful motion would constitute pyramiding, separate compensable ratings would require flexion limited to 45 degrees and extension limited to 10 degrees.  Range of motion was extension 5 degrees to flexion 120 degrees in May 2013, with pain at 90 degrees, and extension 5 degrees to flexion 115 degrees in January 2015.  There was no additional limitation of range of motion on repetitive motion testing in May 2013, but there was functional loss and/or functional impairment of the knee and lower leg after repetitive use, specifically, less movement than normal, pain on movement, and interference with sitting, standing, and weight bearing.  Repetitive motion testing was not performed in January 2015 because of guarding and pain, but the Veteran did report frequent and severe flare-ups in January 2015.  The examiner declined to say whether the examination report supported or contradicted this statement, or to estimate the additional degree of loss of motion during such flare-ups, due to a lack of evidence that he felt was sufficient to make such a determination.  The Board finds that the Veteran's testimony as to flare-ups is competent and credible, however, the Veteran did not indicate a sufficient degree of additional limitation to warrant the conclusion that during flare-ups limitation would result in separate compensable ratings.  The description of the pain and reduction in function did not indicate, either in terms of specific range of motion figures or general degree of additional functional limitation, that enough motion was lost from the range of motion of extension 5 degrees to flexion 115 degrees to result in flexion limited to 45 degrees and extension limited to 10 degrees, which as noted above is required for separate compensable ratings for limitation of flexion and limitation of extension under DCs 5260 and 5261.

However, the Board finds that a separate compensable rating for the symptoms described by the Veteran of his knee giving way or lateral instability.  DC 5257 provides for rating of other impairment of the knee based on recurrent subluxation or lateral instability, with a 10 percent rating warranted where it is slight, 20 percent when it is moderate, and 30 percent when it is severe.  A Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (July 1, 1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (Aug. 14, 1998).  Here, the Veteran's testimony of repeated giving way of his right knee is supported by multiple statements to treating providers as indicated above.  Consequently, a separate rating for lateral instability is warranted.  See Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons")).  The Board finds that the normal stability testing findings above reflect that the lateral instability has been slight, warranting a rating of 10 percent, but no higher.

In addition, no other separate rating is warranted, given that the above evidence shows that there has been no ankylosis (DC 5256), dislocation or removal of semilunar cartilage (DCs 5258 and 5259), impairment of the tibia or fibula (DC 5262), or genu recurvatum (DC 5263).

For the foregoing reasons, a separate schedular 10 percent rating, but no higher, is warranted under DC 5257 for right knee lateral instability.  As the preponderance of the evidence is against any higher or additional separate rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

An increased schedular rating for limitation of flexion due to right knee DJD, currently rated 10 percent disabling, is denied.

An increased schedular rating for limitation of extension due to right knee DJD, currently rated noncompensable, is denied.

A separate compensable schedular rating for right knee lateral instability is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran has indicated that he experiences symptoms other than those listed in the criteria for rating the knee and leg, such as an inability to climb and lift heavy objects, and that this has interfered with his employment as an insurance adjuster.  As the criteria do not contemplate the symptoms of the Veteran's disability and there is evidence that these symptoms interfere with the Veteran's employment, remand for referral to the Director of Compensation for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Moreover, in September 2014, the RO denied entitlement to service connection for spine and right hip disabilities, concussion, and fractured right shoulder.  Later that month, the Veteran filed a NOD with this decision, specifying that he was only appealing the denial of service connection for left shoulder fracture and entitlement to a TDIU.  See 38 C.F.R. § 20.201 (allowing for identification by an appellant of the specific determinations with which he disagrees).  Although the Veteran subsequently withdrew his appeal on the issue of entitlement to a TDIU, he did not do so as to the issue of entitlement to service connection for left shoulder disability.  When a veteran files a timely NOD, and the RO has not issued an SOC, a remand is warranted to remedy this procedural deficiency.  See 38 C.F.R. § 19.9(c) (2014), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.

In addition, although in an October 2014 statement the Veteran withdrew his appeal from the September 2014 denial of his formal claim for a TDIU, his claim seeking the highest rating possible for his right knee disability along with evidence of imminent unemployability due to this disability implicitly raised the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The issue of entitlement to a TDIU must therefore be remanded for initial adjudication by the AOJ.

Accordingly, the issues of entitlement to an extraschedular rating for right knee DJD and lateral instability, entitlement to service connection for left shoulder disability, and entitlement to a TDIU are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC on the issue of entitlement to service connection for left shoulder disability.  Notify the Veteran and his representative that a timely substantive appeal is required to complete an appeal on this issue and afford them an appropriate amount of time to do so. Thereafter, return this claim to the Board in compliance with the appropriate appellate procedures, if appropriate.

2.  Adjudicate the claim for a TDIU that was raised as part of the claim for an increased rating for right knee DJD.  If the Veteran does not meet the standard for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(a), refer this matter to the Director of Compensation Service pursuant to 38 C.F.R. § 4.16(b), along with the issue of entitlement to an extraschedular rating for right knee DJD and lateral instability as indicated in remand instruction 3 below.

3.  Refer the claim for an extraschedular rating for right knee DJD and lateral instability to the Director of Compensation Service.

4.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, to include issuance of a supplemental SOC where appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


